Title: To James Madison from Richard Henry Lee, 11 August 1785
From: Lee, Richard Henry
To: Madison, James


Dear Sir,
N. Y. Augt. 11. 1785
Your favor of July the 7th was long coming to hand as I find my letter of the 20th May was in getting to you. This joined to the uncertainty of letters ever arriving safe is a very discouraging circumstance to full & free correspondence. I have the honor of according most perfectly and entirely with your ideas for regulating our severance from Kentucky. It is unquestionably just that this district should assume her fair & full proportion of the debt created by the War because the benefit being Common so should be the expence procuring it and that this country shall be a fundamental article in the Act of parting; as well as that they shall be a component part of the Federal Union. The Contract should be Tripartite; the parties, our State, Congress, & Kentucky. Mr. Jay is commissioned to treat with Mr. Gardoque, but as yet nothing has been done. The exclusive navn. of Miss’ipi will be earnestly contended for by Spain, who to quiet us on that head will probably grant large commercial benefits. But if we remain firm, I incline to think that the Navign. will be consented to. As yet we only know Officially that Mr. Adams has arrived in London, received his Audience & delivered his Credentials. The next packet will probably inform us of his feeling the B[ritish]. pulse & how it beats, at the subjects that he is to try them upon. I think with you that there is not great room for hope of Commercial advantages from a Nation whose appetite for Commerce has ever been ravenous, and its wishes always for Monopoly. And the more especially as we have no compensation to make. I believe that we may dispose them to be reasonable, by a very careful, and considerate restraining of their Trade, in all cases where we shall not injure ourselves more than them by the restraint. But it seems to me clearly beyond doubt, that the giving Congress a power to Legislate over the Trade of the Union would be dangerous in the extreme to the 5 Southern or Staple States, whose want of ships & Seamen would expose their freightage & their produce to a most pernicious and destructive Monopoly. With such a power 8 states in the Union would be stimulated by extensive interest to shut close the door of Monopoly, that by the exclusion of all Rivals whether for the purchasing our produce or freighting it, both these might be at the Mercy of our East & North. The Spirit of Commerce thro’out the world is a Spirit of Avarice and could not fail to act as above stated. What little difficulty there would be in drawing over one of the 5 to join the 8 interested States must be very discernable to those who have marked the progress of intrigues in Congres[s]. In truth it demands most careful circumspection that the Remedy be not worse than the disease, bad as the last may be. I could say much on this subject, but it is not necessary, for I am sure that your good sense reflecting calmly on the subject will sufficiently discern the danger of such an experiment. Nor do I believe it necessary, being perfectly satisfied that a well digested system of restraint being properly laid before the States by Congress would be universa[l]ly adopted by the different Assemblies. I think so, because it will be most evidently the interest of all to do so. It is true that the price of our Staple has been for some time greater at Phila. & here than in Virga. But it is as true the European price did not warrant the price at these two places as the great losses & bankruptcies of the Adventurers plainly prove. Indeed this excess of price at P. & N. Y. was occasioned by sinking Speculators, who to swim a while longer, would go any lengths to keep up appearances by making some remittance to their Creditors abroad. But this business is now chiefly over & here at present there is neither money nor inclination to purchase Tobo. The crowd of Bankrupts at P. has, I believe, nearly produced the same effect.
